United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2097
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Torris Izell Boyd

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Dubuque
                                  ____________

                             Submitted: April 11, 2016
                                Filed: July 5, 2016
                                 ____________

Before COLLOTON, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

SHEPHERD, Circuit Judge.

      On July 31, 2006, Torris Izell Boyd pled guilty to distribution of cocaine base
near a playground in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 860 as
well as 18 U.S.C. § 2. At sentencing, the district court1 calculated a total offense

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
level of 38 along with a category IV criminal history. The guideline range equated
to 324-405 months, but the district court imposed a below-guidelines sentence of 308
months’ imprisonment pursuant to United State Sentencing Guideline (“U.S.S.G.”)
§ 5K1.1. We affirmed Boyd’s conviction and sentence on November 28, 2007.
United States v. Boyd, 256 F. App’x 890 (8th Cir. 2007) (per curiam) (unpublished).
In 2008, the district court retroactively applied two amendments to the Guidelines,
Amendment 706 and Amendment 7152 , and exercised its discretion to grant Boyd a
reduction in his sentence under 18 U.S.C. § 3582(c)(2) and U.S.S.G. § 1B1.10.
Boyd’s sentence was ultimately reduced to 279 months. The district court again
examined Boyd’s sentence in 2013 to determine whether a sentence reduction
pursuant to Amendment 7503 was warranted. The district court denied Boyd’s motion
to reduce his sentence but advised that if Boyd improved his disciplinary record and
availed himself of educational courses within the prison system over the next three
years, he could move the court for a sentence reduction at that time.

      Amendment 782 became effective November 1, 2014, and retroactively
reduced most drug quantity base offense levels by two levels. United States v.
Thomas, 775 F.3d 982, 982-83 (8th Cir. 2014) (per curiam). Based on his conviction
and sentence, Boyd was eligible for an Amendment 782 reduction. The district court
held a hearing on April 28, 2015 pursuant to its own motion under § 3582(c)(2) to
determine whether a reduction in Boyd’s sentence in accordance with Amendment
782 was justified. The district court noted Boyd’s extensive criminal history and

      2
       Amendment 706 reduced the base offense level for offenses involving cocaine
base by two levels. United States v. Higgins, 584 F.3d 770, 771 (8th Cir. 2009). In
2008, Amendment 715 replaced Amendment 706 and created a uniform two-level
reduction for the same offenses. United States v. Ivory, 388 F. App’x 567, 568 (8th
Cir. 2010) (per curiam) (unpublished).
      3
        Amendment 750 reduced the offense levels listed in U.S.S.G. § 2D1.1 for
certain crack-cocaine offenses. United States v. Harris, 688 F.3d 950, 952 (8th Cir.
2012).

                                        -2-
record of misconduct while incarcerated, which included over thirty disciplinary
violations. Emphasizing the nature and seriousness of the danger to a person or the
community that may be posed by a reduction in Boyd’s term of imprisonment, the
district court considered the 18 U.S.C. § 3553(a) factors, as well as the provisions and
commentary of U.S.S.G. § 1B1.10, and determined that in light of the defendant’s
criminal history and extensive record of post-sentencing misconduct, a further
reduction was not justified.

       Boyd timely appealed the district court’s denial of the § 3582(c)(2) motion.
We review the district court’s decision on a retroactive sentence reduction under
§ 3582(c)(2) for an abuse of discretion. United States v. Anderson, 707 F.3d 973, 974
(8th Cir. 2013) (per curiam). Boyd argues the district court abused its discretion by
failing to recognize that his prior criminal history and recidivism were fully
accounted for in his original sentence and that his prison disciplinary violations were
adequately addressed through the prison disciplinary system, including a substantial
loss of credit for good time.

       “A district court may reduce a previously imposed prison term if the
defendant’s sentence was ‘based on a sentencing range that has subsequently been
lowered by the Sentencing Commission . . . if such a reduction is consistent with
applicable policy statements issued by the Sentencing Commission.’” Thomas, 775
F.3d at 982 (quoting 18 U.S.C. § 3582(c)(2)). The plain language of § 3582(c)(2)
allows a district court wide latitude, stating that “the court may reduce the term of
imprisonment, after considering the factors set forth in [18 U.S.C. §] 3553(a) to the
extent that they are applicable.” (emphasis added). Even where a defendant is
eligible for a sentence reduction, the “doubly discretionary” language of § 3582(c)(2)
does not entitle a defendant to a reduced sentence. United States v. Long, 757 F.3d
762, 764 (8th Cir. 2014) (quoting United States v. Johnson, 703 F.3d 464, 470 (8th
Cir. 2013)). In fact, “[f]ar from creating a substantive right to a modification,



                                          -3-
‘§ 3582(c)(2) represents a congressional act of lenity.’” Johnson, 703 F.3d at 469
(emphasis added) (quoting Dillon v. United States, 560 U.S. 817, 828 (2010)).

       Under U.S.S.G. § 1B1.10(b)(1), a district court “shall substitute” the amended
Guidelines range for the initial range and “shall leave all other guideline application
decisions unaffected.” The Application Notes for U.S.S.G. § 1B1.10 advise the
district court to consider the § 3553(a) factors, “the nature and seriousness of the
danger to any person or the community that may be posed by a reduction in the
defendant’s term of imprisonment,” and “post-sentencing conduct of the defendant
that occurred after imposition of the term of imprisonment.” U.S.S.G. § 1B1.10 cmt.
n. 1(B).

       We note that Boyd’s criminal history contained a second-degree murder
conviction among multiple other offenses committed as both a juvenile and an adult.
His record of misconduct while incarcerated for his current conviction includes thirty
acts that required administrative sanctions, including fights, introduction of
drugs/alcohol, possession of a dangerous weapon, assault, property destruction, and
sexual activity. Given the district court’s explicit statement regarding its
consideration of the § 3553(a) factors, the nature and seriousness of the danger to
other persons or the community that a reduction in Boyd’s sentence may pose, and
Boyd’s post-sentencing conduct, we are satisfied that the district court adequately
weighed the appropriate factors in its decision to deny a sentence reduction. The
length of Boyd’s post-sentencing misconduct report demonstrates both his failure to
improve his behavior as well as the seriousness of the danger posed to the community
by a further reduction in his sentence. Boyd’s loss of good time credit as a result of
his behavior is of no consequence to the district court’s sentence reduction decision.
Our review of Boyd’s sentence reveals no abuse of the district court’s wide
discretion.




                                         -4-
     Accordingly, we affirm the district court’s denial of the 18 U.S.C. § 3582(c)(2)
motion to reduce Boyd’s sentence pursuant to Amendment 782.
                     ______________________________




                                         -5-